January 10, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re: Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC (File No. 811-22317) Excelsior Multi-Strategy Hedge Fund of Funds (TI 2), LLC (the "Fund"), in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the "1940 Act"), hereby provides the following in connection with the Fund's fidelity bond for the period ending October 31, 2012: 1. A copy of the bond coverage for the Fund and other joint insureds (the "Bond") (attached as Exhibit A). 2. A copy of the resolutions which were adopted by the Board of Managers of the Fund, and a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Fund (attached as Exhibit B). 3. A copy of an Amended and Restated Joint Insured Agreement, by and among the Fund and other joint insureds, meeting the requirements of Rule 17g-1 paragraph(f) (attached as Exhibit C). 4. If the Fund did not participate in the Bond, the Fund would have maintained a single-insured bond in the amount of $150,000.00, as required under Rule 17g-1 paragraph (d). Securities and Exchange Commission January 10, 2012 Page 2 5. The premium for the Bond has been paid through October 31, 2012. If you have any questions, please do not hesitate to contact me at (203) 352-4400. Sincerely, /s/ Steven L. Suss Steven L. Suss cc:Marina Belaya
